Applying For Writ of Certiorari and/or Review, Parish of Calcasieu, 14th Judicial District Court Div. D, No. 2015-3948; to the Court of Appeal, Third Circuit, No. CW 16-00294
11 Granted. The judgment of the court of appeal is reversed, and the judgment of the district court is reinstated. Venue is governed by La. R.S. 13:5104. La. R.S. 22:639 is not a venue provision directed at a certain specific state agency. Colvin v. Louisiana Patient’s Compensation Fund Oversight Board, 06-1104 (La. 1/17/07), 947 So. 2d 15.
HUGHES, J., would deny.